Exhibit 10.3


ARMADA HOFFLER PROPERTIES, INC.
          
Executive Stock Award Agreement


THIS EXECUTIVE STOCK AWARD AGREEMENT (the “Agreement”), dated as of
____________, governs the Stock Award granted by ARMADA HOFFLER PROPERTIES,
INC., a Maryland corporation (the “Company”), to ____________ (the
“Participant”), in accordance with and subject to the provisions of the
Company’s Amended and Restated 2013 Equity Incentive Plan (the “Plan”).  A copy
of the Plan has been made available to the Participant.  All terms used in this
Agreement that are defined in the Plan have the same meaning given them in the
Plan.
1. Grant of Stock Award.  In accordance with the Plan, and effective as of
____________ (the “Date of Grant”), the Company granted to the Participant,
subject to the terms and conditions of the Plan and this Agreement, a Stock
Award of ____________ shares of Common Stock (the “Stock Award”).
2. Vesting.  The Participant’s interest in the shares of Common Stock covered by
the Stock Award shall become vested and nonforfeitable to the extent provided in
paragraphs (a), (b), (c), (d) and (e) below.
(a) Continued Employment.  The Participant’s interest in the number of shares of
Common Stock that most nearly equals (but does not exceed) ____________ of the
Common Stock covered by the Stock Award shall be vested and nonforfeitable on
the Date of Grant.  The Participant’s interest in the number of shares of Common
Stock that most nearly equals (but does not exceed) ____________ of the Common
Stock covered by the Stock Award shall become vested and nonforfeitable on
____________, if the Participant remains in the continuous employ of the Company
or an Affiliate from the Date of Grant until such date. [The Participant’s
interest in the number of shares of Common Stock that most nearly equals (but
does not exceed) ____________ of the Common Stock covered by the Stock Award
shall become vested and nonforfeitable on ____________, if the Participant
remains in the continuous employ of the Company or an Affiliate from the Date of
Grant until such date.]  The Participant’s interest in the remaining shares of
Common Stock covered by the Stock Award shall become vested and nonforfeitable
on ____________, if the Participant remains in the continuous employ of the
Company or an Affiliate from the Date of Grant until such date.
(b) Change in Control.  The Participant’s interest in all of the shares of
Common Stock covered by the Stock Award (if not sooner vested), shall become
vested and nonforfeitable on a Control Change Date if the Participant remains in
the continuous employ of the Company or an Affiliate from the Date of Grant
until the Control Change Date.
(c) Death or Disability.  The Participant’s interest in all of the shares of
Common Stock covered by the Stock Award (if not sooner vested), shall become
vested and nonforfeitable on the date that the Participant’s employment by the
Company and its Affiliates ends if (i) such employment ends on account of the
Participant’s death or because the Participant is “disabled” (as defined in Code
section 409A(a)(2)(c)) and (ii) the Participant remains in the continuous employ
of the Company or an Affiliate from the Date of Grant until the date such
employment ends on account of the Participant’s death or because the Participant
is disabled.
(d) Termination of Employment Without Cause.  The Participant’s interest in all
of the shares of Common Stock covered by the Stock Award (if not sooner vested),
shall become vested and nonforfeitable on the date that the Participant’s
employment by the Company and its Affiliates





--------------------------------------------------------------------------------




ends if (i) such employment is terminated by the Company or an Affiliate without
Cause and (ii) the Participant remains in the continuous employ of the Company
or an Affiliate from the Date of Grant until the date such employment ends on
account of a termination by the Company or an Affiliate without Cause.  For
purposes of this Agreement, a termination of the Participant’s employment with
the Company or an Affiliate is with Cause if such employment is terminated by
action of the Board on account of (w) the Participant’s failure to perform a
material duty or the Participant’s material breach of an obligation under an
agreement with the Company or a breach of a material and written Company policy
other than by reason of mental or physical illness or injury, (x) the
Participant’s breach of a fiduciary duty to the Company, (y) the Participant’s
conduct that is demonstrably and materially injurious to the Company, materially
or otherwise or (z) the Participant’s conviction of, or plea of nolo contendre
to, a felony or crime involving moral turpitude or fraud or dishonesty involving
assets of the Company and that in all cases is described in a written notice
from the Board and that is not cured, to the reasonable satisfaction of the
Board, within thirty (30) days after such notice is received by the Participant.
(e) Resignation With Good Reason.  The Participant’s interest in all of the
shares of Common Stock covered by the Stock Award (if not sooner vested) shall
become vested and nonforfeitable on the date that the Participant’s employment
by the Company and its Affiliates ends if (i) such employment is terminated by
the Participant with Good Reason and (ii) the Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
the date such employment ends on account of the Participant’s resignation with
Good Reason.  For purposes of this Agreement, the Participant’s resignation is
with Good Reason if the Participant resigns on account of (w) the Company’s
material breach of an agreement with the Participant or a direction from the
Board that the Participant act or refrain from acting which in either case would
be unlawful or contrary to a material and written Company policy, (x) a material
diminution in the Participant’s duties, functions and responsibilities to the
Company and its Affiliates without the Participant’s consent or the Company
preventing the Participant from fulfilling or exercising the Participant’s
material duties, functions and responsibilities to the Company and its
Affiliates without the Participant’s consent, (y) a material reduction in the
Participant’s base salary or annual bonus opportunity or (z) a requirement that
the Participant relocate the Participant’s employment more than fifty (50) miles
from the location of the Participant’s principal office on the Date of Grant,
without the consent of the Participant.  The Participant’s resignation shall not
be a resignation with Good Reason unless the Participant gives the Board written
notice (delivered within thirty (30) days after the Participant knows of the
event, action, etc. that the Participant asserts constitutes Good Reason), the
event, action, etc. that the Participant asserts constitutes Good Reason is not
cured, to the reasonable satisfaction of the Participant, within thirty (30)
days after such notice and the Participant resigns effective not later than
thirty (30) days after the expiration of such cure period.
Except as provided in this Section 2, any shares of Common Stock covered by the
Stock Award that are not vested and nonforfeitable on or before the date that
the Participant’s employment by the Company and its Affiliates ends shall be
forfeited on the date that such employment terminates.
3. Transferability.  Shares of Common Stock covered by the Stock Award that have
not become vested and nonforfeitable as provided in Section 2 cannot be
transferred.  Shares of Common Stock covered by the Stock Award may be
transferred, subject to the requirements of applicable securities laws, after
they become vested and nonforfeitable as provided in Section 2.
4. Stockholder Rights.  On and after the Date of Grant and prior to their
forfeiture, the Participant shall have all of the rights of a stockholder of the
Company with respect to the shares of





--------------------------------------------------------------------------------




Common Stock covered by the Stock Award, including the right to vote the shares
and to receive, free of all restrictions, all dividends declared and paid on the
shares.  Notwithstanding the preceding sentence, the Company shall retain
custody of the certificates evidencing the shares of Common Stock covered by the
Stock Award until the date that the shares of Common Stock become vested and
nonforfeitable and the Participant hereby appoints the Company’s Secretary as
the Participant’s attorney in fact, with full power of substitution, with the
power to transfer to the Company and cancel any shares of Common Stock covered
by the Stock Award that are forfeited under Section 2.
5. No Right to Continued Employment.  This Agreement and the grant of the Stock
Award does not give the Participant any rights with respect to continued
employment by the Company or an Affiliate.  This Agreement and the grant of the
Stock Award shall not interfere with the right of the Company or an Affiliate to
terminate the Participant’s employment.
6. Governing Law.  This Agreement shall be governed by the laws of the State of
Maryland except to the extent that Maryland law would require the application of
the laws of another State.
7. Conflicts.  In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and this Agreement, the provisions of the Plan
shall govern.  All references herein to the Plan shall mean the Plan as in
effect on the Date of Grant.
8. Participant Bound by Plan.  The Participant hereby acknowledges that a copy
of the Plan has been made available to the Participant and the Participant
agrees to be bound by all the terms and provisions of the Plan.
9. Binding Effect.  Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and the Participant’s
successors in interest and the Company and any successors of the Company.
[signature page follows]







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first set forth above.


ARMADA HOFFLER PROPERTIES, INC.                [NAME OF PARTICIPANT]


By:__________________________                              
______________________________
Title:________________________





